Citation Nr: 1113594	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-32 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk









INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied service connection for bilateral hearing loss.

In a May 2010 statement, the Veteran's representative asserted that, in the substantive appeal which was submitted in September 2009, the Veteran had requested a hearing before a Veterans Law Judge at the RO.  A complete and thorough review of the claims folder indicates that the Veteran had not requested any type of hearing in his substantive appeal.  [In this regard, the Board also notes that the RO did not acknowledge the Veteran's purported request for a hearing.]  Moreover, in a September 2010 statement, this same representative stated that the Veteran had no further information to submit and asked that the Board decide this appeal based on the evidence of record.  In light of this evidentiary posture, as well as the fact that at no time during the current appeal has the Veteran requested a hearing, the Board concludes that any hearing request that may be deemed to have been made by the Veteran, through his representative, is withdrawn.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  


FINDING OF FACT

Bilateral hearing loss was not shown in service or for many years thereafter and has not been found to be related to such service, to include noise exposure therein.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.159, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the claim adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
In the present case, VA issued a VCAA notice letter to the Veteran in November 2007.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

Also, in general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, statements and pictures from the Veteran, private treatment records, Veteran's Social Security records, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA audiological examination in July 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board will proceed to a decision.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or an injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Specified diseases listed as chronic in nature may be presumed to have been incurred in-service if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137;  38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system, such as sensorineural hearing loss, are included among the specified chronic diseases subject to presumptive service connection.  38 C.F.R. § 3.309(a)

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in-service.  This determination depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. §§ 3.303 and 3.304;  Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b);  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran received an entrance examination in September 1964.  This examination showed normal hearing bilaterally.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  However, the examiner noted that the Veteran did have moderate bilateral scarring of his ear drums.  
The Veteran's remaining service treatment records show no complaints of hearing loss.  He was provided a separation examination in April 1967.  At that discharge evaluation, the Veteran's hearing was noted to be normal bilaterally.  Id.

The Board notes, prior to November 1967, U.S. military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiometric results from his entrance and separation examinations were conducted using the ASA standard.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  Conversion of the Veteran's audiometric results still shows that he had normal bilateral hearing.  Speech recognition ability was not tested at either examination.

Of all the evidence associated with the record, including private and VA medical evidence, the earliest existing clinical record pertaining to hearing problems is dated in September 1992.  See D.A., M.D. examination report.  The examination revealed that the Veteran suffered from otosclerosis with conductive hearing loss in his left ear as well as bilateral high-frequency sensorineural hearing loss.  

Additionally, the Veteran underwent a left stapedectomy in September 1992.  See Dr. D.A., operation report.  The Veteran was also diagnosed with left serous otitis with associated sinusitis during an October 2000 examination.  See P.K., M.D. examination report.  Subsequent records document continued treatment for, and evaluation of, bilateral hearing loss.

In January 2003, the Veteran underwent a private audiological examination.  During the examination, the Veteran reported that his hearing in his right ear was getting worse and that loud noises hurt his left ear.  The examiner opined that the Veteran had conductive hearing loss bilaterally.  

The Veteran believes that his bilateral hearing loss is attributable to his in-service noise exposure.  He claims that he served as a mechanic/operator of large vehicular equipment, which subjected him to prolong periods of loud noises.  See Veteran's statement from December 2007;  See also pictures submitted by Veteran.  Furthermore, he noted that he never wore ear protection while on active duty.  Id.  The Veteran's DD-214 indicates that the Veteran served as a general vehicle repairman while on active duty.  Additionally, the Veteran noted that he was exposed to loud noises from gun shots, hand grenades, and heavy weapon fire while taking part in war games during his time in Korea.  Id.

In July 2010, the Veteran was provided with a VA audiological examination.  The examiner opined that "the Veteran's current hearing loss is less likely as not (less than 50/50 probability) caused by or a result of [his] military noise exposure."  The examiner noted that the Veteran previously had conductive bilateral hearing loss but that this condition had improved after having stapedectomies in each ear.  Further, it was noted that the Veteran's current bilateral hearing loss was due to otosclerosis and was not caused by noise exposure.  Additionally, the examiner acknowledged the Veteran had sensorineural hearing loss and noted that this disability could be due to noise exposure.  However, the examiner opined that the Veteran's hearing loss was found to be normal during his separation examination and that, therefore, his hearing loss was most likely due to a post-service occurrence and not due to his in-service noise exposure.  

The Board has no doubt that the Veteran was exposed to some loud noise in-service.  Nevertheless, the preponderance of the evidence is against his claim of service connection for hearing loss.  As discussed above, the Veteran underwent a thorough evaluation in 2010 in which the examiner elicited a history from the Veteran and reviewed his service treatment records.  The examiner provided rationale as to why the Veteran's bilateral hearing loss was not related to noise exposure in-service.

The Board further acknowledges the private audiological examinations from 1992 and 2003, which diagnosed the Veteran with bilateral hearing loss.  Neither of these examinations, however, offered a medical opinion as to whether the Veteran's in-service noise exposure caused his hearing disability.

Additionally, the Board acknowledges that hearing loss is a type of condition that the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007).  See also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, even if an assertion of continuity of symptomatology after service was deemed credible, a lay person is not necessarily competent to link that symptomatology to a specific underlying disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this instance, the Veteran, as a lay person, is competent to relate experiencing subjective symptomatology such as difficulty hearing.  However, it must also be considered that he is relating events that occurred decades ago.  Furthermore, the VA examiner considered the Veteran's lay testimony but also relied in larger part on the results of objective testing at separation in rendering her opinion and explained her rationale for doing so.  Thus, while the Board has considered the Veteran's reports, the Board ultimately places more weight on the findings of the competent health care specialist.  Of particular importance here are the facts that the objective audiological findings at separation from service were normal and that the claims folder contains no competent evidence of a diagnosed hearing loss disability until many years after the Veteran's active duty.

The Board notes that the claim for service connection of bilateral hearing loss is not denied simply because hearing loss did not first meet the requirements of 38 C.F.R. § 3.385 during service.  This is not the basis of the Board's denial.  Rather, the Board recognizes that hearing loss that satisfies the requirements of 38 C.F.R. § 3.385 need not be demonstrated in-service if the evidence otherwise demonstrates that a current hearing loss disability is related to service.  Nevertheless, the Board finds, based upon the VA opinion, the most probative evidence of record, that the evidence does not show that the Veteran's currently diagnosed hearing loss is attributable to his military service.  See Hensley, supra.  Furthermore, the examiner's opinion is supported by the fact that the Veteran showed no symptoms of hearing loss until 1992.  In this regard, the Board notes that the Veteran did not report noticing any hearing loss in-service.

Further, the presumptive service connection regulations do not result in a favorable outcome with respect to bilateral hearing loss.  There is no clinical or otherwise competent evidence indicating that the Veteran's claimed bilateral hearing loss manifested to a compensable degree within the first post-service year.  In fact, the record indicates that the Veteran first sought treatment for hearing problems in 1992, well after the first post-service year.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


